Citation Nr: 1030321	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating for a 
lumbar spine disability to 20 percent, effective May 10, 2005.  
The Veteran testified before the Board in April 2010.  

The  issue of entitlement to an increased rating for a 
left knee disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.  

The Veteran was last afforded a VA examination for his lumbar 
spine disability in May 2009.  When available evidence is too old 
for an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last examination is not unduly remote, he has asserted 
that his disability has worsened since the last examination.  
Specifically, he alleges that he experiences shooting pains down 
the left side of his back and down his left leg, causing him to 
drag his leg.  He contends that the pain causes numbness, but 
that when he readjusts his back, his left leg feels as if it is 
on fire.  In a September 2005 VA examination, although the 
Veteran was found to have no neurological abnormalities of the 
bilateral lower extremities, he was diagnosed with degenerative 
disc disease and degenerative joint disease of the lumbar spine 
with left-sided sciatica.  On VA examination in May 2009, the 
Veteran was found to have no neurological abnormalities and was 
diagnosed with spondylosis and degenerative disc disease of the 
low back.  It is therefore unclear to the Board whether the 
Veteran has neurological manifestations of his lumbar spine 
disability in his left leg.

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new examination of the joints 
is needed to clarify the current state of the Veteran's 
disability in order to fully and fairly evaluate the Veteran's 
claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 
(1995) (where the record does not adequately reveal current state 
of disability, fulfillment of duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Regarding the Veteran's TDIU claim, VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record shows that at his April 2010 travel board hearing 
before the Board, the Veteran reported that he had been forced to 
retire from his job a year prior to the hearing due to his 
service-connected lumbar and knee disabilities.  A TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been raised 
by the record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 60 percent rating 
for prostate cancer; a 30 percent rating for PTSD; a 20 percent 
rating for a lumbar spine disability; 10 percent ratings for 
tinnitus, migraine headaches, a right shoulder disability, a 
right knee disability, a left shoulder disability, a left knee 
disability, and dermatitis; and 0 percent ratings for a left 
middle finger disability, a left index finger disability, 
bilateral otitis media, hemorrhoids, a right foot scar, a shell 
fragment wound of the left shoulder, and erectile dysfunction.  
The combined disability rating is 90 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2009).  Therefore, he meets the 
minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 
4.16(a) (2009).  The issue then is whether the Veteran's service-
connected disabilities prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned. 

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
neurological examination to determine the 
current severity of his service-connected 
lumbar spine disability.  Specifically, 
the examiner should note any neurological 
manifestations of the Veteran's lumbar 
spine disability in his left leg.  The 
examiner should conduct a sensory 
examination, test the strength and 
reflexes of the Veteran's lower 
extremities, and perform an 
electromyographic study.  The claims 
folder should be reviewed by the examiner 
and the examination report should note 
that review.  
 
2.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on his 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(prostate cancer, PTSD, lumbar spine 
disability, tinnitus, migraine headaches, 
right shoulder disability, right knee 
disability, left shoulder disability, left 
knee disability, dermatitis, left middle 
finger disability, left index finger 
disability, bilateral otitis media, 
hemorrhoids, right foot scar, shell 
fragment wound of the left shoulder, and 
erectile dysfunction) without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided. 

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

